Citation Nr: 9919802	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943.  He died in February 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
February 1997 at age 79, as a result of heart failure due to 
a heart attack.

2.  At the time of his death, the veteran was service-
connected for bilateral hearing loss, evaluated as 100 
percent disabling, for incomplete skull fracture with scalp 
laceration and tinnitus, evaluated as 10 percent disabling, 
and for a fracture of the fourth left metatarsal, evaluated 
as noncompensable, for a combined evaluation of 100 percent.

3.  There is no competent evidence that a disability of 
service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.

4.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or from 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The requirements for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991);38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the veteran's death was a 
consequence of his service-connected disabilities.  
Specifically, she has not alleged that the veteran's heart 
disease was a manifestation of active service.  On the 
contrary, she believes that his service-connected hearing 
loss led to his death by causing imbalance, which caused the 
veteran to fall.

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).   If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The veteran died on February [redacted] 1997.  At the time of death, 
the veteran was in receipt of a 100 percent disability 
evaluation for bilateral hearing loss, a 10 percent 
evaluation for an incomplete skull fracture with scalp 
laceration and tinnitus, and a noncompensable evaluation for 
a fracture of the fourth left metatarsal.  The Certificate of 
Death lists the cause of death as heart failure due to a 
heart attack.  

The veteran's service medical records do not show any 
indications of or treatment for a heart disability.  The 
evidence shows that the veteran's heart disease was first 
manifest many years following the veteran's military service.  
Numerous private and VA medical records reflect extensive 
medical treatment of the veteran's cardiac disabilities in 
the years preceding his death.  

VA Hospital records disclose that the veteran was 
hospitalized several times.  In September 1991, the veteran 
was admitted with diagnoses of angina secondary to coronary 
artery disease and second degree heart block variance.  The 
following month, he was readmitted due to complaints of 
increasing shortness of breath.  At that time, his diagnoses 
included congestive heart failure, history of aortic valve 
replacement and coronary artery disease, left ventricular 
ejection fraction of 49 percent, and 100 percent occlusion of 
the right coronary artery.  It was noted that he had 
undergone an aortic valve replacement in 1983.

The veteran was readmitted to the VA hospital in September 
1993 for treatment with diuretics for congestive heart 
failure.  While in the hospital, the veteran became cyanosed 
and hypotensive, and had to be intubated.  An x-ray of the 
chest showed slight vascular prominence of the heart, 
probably chronic, no failure, valvular replacement, and 
previous mediastinal surgery.  In January 1994, the veteran 
underwent a diagnostic cardiac catheterization which 
demonstrated a moderate stenosis involving a heavily 
calcified left main artery.  In March 1994, the veteran was 
admitted with numbness of the right hand and right side of 
the face.  Diagnoses included recurrent transient ischemic 
attacks, history of coronary artery disease, history of 
aortic valve replacement, and history of congestive heart 
failure. 

The veteran was hospitalized from October to November 1994 
with unstable angina.  A stress thallium examination 
performed in November 1994 revealed a mixed lesion in the 
posterior segment consistent with ischemia and infarct.  A 
cardiac catheterization performed that month showed occlusion 
of several arteries and an EKG found left heart enlargement.  
He was again admitted in February 1995 with right leg pain 
and numbness.  In September 1995, the veteran was admitted 
due to a syncopal episode which caused him to fall and to 
become confused.  That same month, he had a pacemaker 
implanted due to a diagnosis of sick sinus syndrome.  In 
August 1996, the veteran was admitted for increased dyspnea 
on exertion, edema, and episodes of chest pressure.  The 
veteran's final VA Hospital admission was in February 1997 
after he had fallen and broken his hip.  The hip was x-rayed 
and the veteran was transferred to a private hospital for 
surgery.

VA outpatient records from 1993 through 1995 indicate that 
the veteran received regular treatment at the anti-
coagulation clinic.  Records from June 1993 show that the 
veteran had fallen and injured his left knee.  In September 
1994, he was treated for having fallen on his left hip and it 
was noted that he had fallen the previous month and bruised 
his lip.  In July 1995, he was evaluated for intermittent 
right leg and foot numbness; however, no definite diagnosis 
was made.  CT scans of the veteran's head performed in March 
1994 and September 1995 showed extensive small vessel 
ischemic changes.

The VA outpatient records contained numerous x-rays of the 
veteran's chest which tracked the progression of his heart 
disease.  In March 1994, the x-ray report revealed 
cardiomegaly and prominent pulmonary vasculature, which could 
represent a minor element of failure.  An x-ray in October 
1994 showed cardiomegaly, status post coronary bypass 
surgery, with no evidence of failure or pneumonia.  In 
September 1995, the x-ray showed mild congestive heart 
failure.  The impression contained in the radiographic report 
of February 1996 was previous inferior infarct, some mild 
ischemia. 

Private medical records indicate that the veteran presented 
to the emergency room in March 1995 with symptoms of chills, 
fever, shaking , back pain, dysuria, and hematuria.  He was 
assessed with pyelonephritis, renal insufficiency, history of 
valve replacement, and recent history of phlebitis.  The 
veteran was again hospitalized in February 1996 due to 
difficulty arousing and shortness of breath.  A syncopal 
episode had reportedly lasted for 30 minutes.  He was 
diagnosed with ventricular tachycardia and testing showed 
mild congestive heart failure.

At a VA examination in May 1996, the examiner remarked that 
the veteran had a history of episodes of transient 
unresponsiveness.  The examiner stated that he did not 
believe that the veteran had epileptic seizures; on the 
contrary, he suspected that the veteran's cardiovascular 
disease caused syncope.  He also opined that, because of 
their recent onset and the absence of focal cerebral injury, 
even if the veteran had seizures, they could not be related 
to head trauma in service 50 years ago.

The February 1997 records from Meritcare Hospital described 
the circumstances of the veteran's death.  The veteran 
presented to the emergency room with a hip fracture he had 
incurred when he fell at the bus station..  Upon admission, 
the medical report listed 20 secondary diagnoses, including 
congestive heart failure, cardiomegaly, coronary artery 
disease, hypertension, history of transient ischemic attacks, 
history of chronic anticoagulation, status post aortic valve 
replacement, atrial fibrillation, sick sinus syndrome, 
chronic obstructive pulmonary disease, peripheral vascular 
disease, postoperative respiratory failure, and acute 
myocardial infarction.  It was believed that he may be 
experiencing unstable angina; however, after a cardiology 
consultation, they proceeded with surgical repair of the hip.

During surgery, the veteran had aspiration and acute 
pulmonary edema requiring prolonged intubation.  After 
surgery, he was intubated and continued on a respirator.  
Many cardiac problems ensued and, at one point, he was 
extubated.  A chest x-ray showed marked cardiomegaly with 
acute pulmonary edema.  There was evidence of myocardial 
damage by cardiac enzymes and marked congestive heart 
failure.  It was determined that he had suffered an acute 
myocardial infarction and, despite aggressive therapy, the 
veteran died several days following surgery.

The appellant appeared at a hearing before the RO in July 
1998.  She testified that she believed that the veteran's 
gait disturbance due to his hearing loss led to his fall, 
which ultimately led to his death.  She was not present when 
he fell but she believed that it was due to his balance 
problems.  She stated that his dizziness had worsened 
throughout their marriage and that he had walked with a cane.  
In the last few years, she estimated that he had fallen three 
to four times per year.  She acknowledged that the veteran 
suffered from heart disease before he fell.

In February 1998, the appellant submitted a January 1954 
letter from an American Legion service representative that 
stated that symptoms of chronic labyrinthitis included 
symptoms of dizziness and staggering.  

She also submitted a July 1998 letter from a VA social worker 
who had regularly seen the veteran since 1989.  The social 
worker said that she understood that the veteran had problems 
with balance due to an injury in service.  She described his 
gait as unsteady at times and believed that he was at risk of 
falling.

The Board finds that the appellant has failed to provide any 
competent medical evidence illustrating a nexus between the 
cause of the veteran's death and his period of active 
service, the cause of the veteran's death and a service 
connected disability.  The evidence of record clearly 
establishes that the veteran received extensive medical 
treatment for severe cardiac disabilities.  It also includes 
some evidence that the veteran occasionally sustained falls.  
However, the falls appeared to be related to the veteran's 
syncopal episodes or transient ischemic attacks rather than 
to his service-connected hearing loss.

However, the Board finds that even if it accepted as true the 
appellant's statements regarding the relationship between the 
veteran's falls and his hearing loss, her claim must still 
fail.  No medical opinion of record has related the veteran's 
death to the fall that he sustained before entering the 
hospital or to the surgery he underwent for his hip.  On the 
contrary, the veteran died from a heart attack after many 
years of treatment for cardiac disabilities.  The Board 
cannot rely solely on the appellant's own statements because 
evidence of a medical nexus cannot be established by lay 
testimony.  See Brewer v. West, 11 Vet.App. 228 (1998).  
Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  Accordingly, there being 
no competent medical evidence linking the veteran's cause of 
death to his period of active service or a service connected 
disability, the appellant's claim must be denied as not well 
grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and an explanation as to why her 
current attempt fails.

II.  DIC Benefits pursuant to 38 U.S.C.A. § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  DIC benefits may be 
payable if the cause of the veteran's death was not due to 
willful misconduct and the veteran was continuously rated 
totally disabled by reason of service-connected disabilities 
for a period of 10 years or more immediately preceding death 
or for a period of five years if the total evaluation was 
continuously in effect from the date of discharge from 
military service.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In the present case, the veteran was discharged from active 
service in July 1943.  In July 1947, the RO granted service 
connection for hearing loss.  However, the RO did not assign 
a 100 percent evaluation for that disability until February 
1996.  The veteran died in February 1997.  Based upon the 
foregoing, the Board finds that the veteran was not evaluated 
as totally disabled for a period of ten years immediately 
preceding death nor was he totally disabled for five years 
from the date of his discharge from military service.  
Therefore, the appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991) must be denied.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Payment of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991) is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

